
	

113 HRES 50 IH: Expressing support for designation of February 4, 2013, as National Cancer Prevention Day.
U.S. House of Representatives
2013-02-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		1st Session
		H. RES. 50
		IN THE HOUSE OF REPRESENTATIVES
		
			February 4, 2013
			Mr. Israel (for
			 himself, Ms. Bordallo,
			 Mr. Carter,
			 Mr. Cicilline,
			 Mr. Connolly,
			 Mr. Cooper,
			 Mr. Costa,
			 Mr. Fitzpatrick,
			 Mr. Grijalva,
			 Mr. Higgins,
			 Ms. Lee of California,
			 Mr. Levin,
			 Ms. McCollum,
			 Mr. Polis,
			 Mr. Rangel,
			 Mr. Reed, Ms. Linda T. Sánchez of California,
			 Ms. Slaughter, and
			 Ms. Speier) submitted the following
			 resolution; which was referred to the Committee on Energy and
			 Commerce
		
		RESOLUTION
		Expressing support for designation of
		  February 4, 2013, as National Cancer Prevention Day.
	
	
		Whereas National Cancer Prevention Day is a day to remind
			 us that when looking at cancer we need to look at prevention and reducing risks
			 for human health and the environment;
		Whereas when we work to prevent cancer risks, it impacts
			 human health, the environment, and the economy;
		Whereas cancer is one of the leading causes of death
			 around the world and has touched the lives of nearly everyone, either directly
			 or indirectly;
		Whereas the disease is the cause of nearly 1 out of every
			 4 deaths in the United States;
		Whereas by the end of 2013, approximately 1,660,290 new
			 cases are expected to be diagnosed across the United States;
		Whereas almost 1,600 cancer-related deaths per day are
			 expected throughout the year for a total of approximately 580,350; and
		Whereas February 4, 2013, would be an appropriate date to
			 designate as Cancer Prevention Day: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)supports the designation of National Cancer
			 Prevention Day;
			(2)recognizes all
			 efforts to raise the awareness for the reduction of cancer risks; and
			(3)recognizes the
			 devastating effect cancer has on families and wishes to expand knowledge,
			 encourage early detection, and work with friends in the medical and scientific
			 fields to put an end to this deadly disease.
			
